Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to applicant’s filing date of January 17, 2020. Claims 1-20 are currently pending.
                            Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2020 and 4/21/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements is being considered by the examiner.

                           Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
              In claim 1 it is unclear if the “recorded output” used to train the sub-task determining model (SDM) is the same “recorded output” used to train the primitive determining model (PDM).  Additionally, it is unclear about the origin of the “recorded 
          In claim 8 it is unclear what is meant by "in response to the subtask as a motion subtask". In Claims 8 and 16 it is unclear what is meant by "as a local execution sub-task"
          Concerning claims 14 and 17 is unclear what is meant by "specification associated with last primitive".  Both the specification and claim fail to define the meaning of the expression.
           Claim 4 recites the limitation "the TDM" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
            Claims 2-7, 9-15, and 17-20 incorporate the deficiencies of their respective base claim and are, therefore, rejected under the same rationale outlined above.
                            Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
            Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.
             In sum, claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something "significantly more" than the judicial exception under the 
             Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a machine and a process. Therefore, we proceed to step 2A, Prong 1.

Revised Guidance Step 2A - Prong 1

               Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.
               Here, the claims recite the abstract idea of training a task planning network by: training a sub-task determining model (SDM), training a primitive determining g model (PDM), and then combining the outputs of the SDM and PDM to form a task planning network (TPN). In claims 1, 8,   and 16 each of the models, i.e., SDM and PDM, comprise additional abstract steps such as extracting, generating, and training until a mathematical condition is met. 
               The steps fall within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental process, that can be performed in the human mind since each of the above steps could alternatively be CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840-41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794-95 (CCPA 1982); Elec. Power Group, LLC v. Alstom S.A., 830 F. 3d 1350, 1354-1354 (Fed. Cir. 2016) ("we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category").
                    Additionally, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper. See CyberSource, 654 F.3d at 1375 ("That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.").

Revised Guidance Step 2A - Prong 2

                 Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool ("apply it") to implement the abstract idea. (See, e.g., MPEP §2106.05(f)).
In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff'd on other grounds, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); see also CyberSource, 654 F.3d at 1371-72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). Accord Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(g)).
                 Furthermore, a limitation controlling a vehicle such as the excavator according to the derived task planning network to perform autonomous digging would merely use generic computing components but also constitutes insignificant post-solution activity. The Supreme Court guides that the "prohibition against patenting abstract ideas 'cannot be circumvented by attempting to limit the use of the formula to a particular technological environment' or [by] adding 'insignificant postsolution activity.'" Bilski, 561 U.S. at 610-11 (quoting Diehr, 450 U.S. at 191-92).

Revised Guidance Step 2B

Alice, 573 U.S. at 223 ("[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention."). Thus, these elements, taken individually or together, do not amount to "significantly more" than the abstract ideas themselves.
               The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an "inventive concept" which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an "inventive concept" of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something "significantly more" than patent-ineligible subject matter to which the claims are directed.
Diamond v. Diehr, 450 U.S. 175 (1081), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1078), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., performing an abstract idea on sensor data from an aircraft).
                   As for dependent claims 2-7, 9-15, and 17-20 these claims include all the limitations of the independent claim from which they depend and therefore recite the same abstract idea. The claims also fail to add additional limitations that would amount to significantly more than the abstract idea. Therefore, the invention of claims 2-7, 9-15, and 17-20 as a whole, considering all claim elements both individually and in combination, are not patent eligible.                 
                               Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe (US-6076030-A) (“Rowe”) in view Shi et al., " "Experimental Robotic Excavation with Fuzzy Logic and Neural Networks" ("Shi"), further in view of Xu et al., "Neural Task Programming: Learning to Generalize Across Hierarchical Tasks" ("Xu").
As per claim 1, Rowe discloses a computer-implemented method for training a task planning network (TPN) for performing a task (Figure 1): 
training a sub-task determining model (SDM) using a sub-task training dataset comprising a first recorded sequence of input-output pairs, wherein each input-output pair has an input comprising environmental observation data and a recorded output (Rowe at Figure 1, item 305, and Colum 9, lines 9-12, which discloses “scripts can be applied to many different types of complex motion control in robotic systems where complex tasks can be broken down into a series of simple steps.”), the SDM comprises a first planning core, a sub-task decoder, a first specification decoder, and a first termination decoder, the training of the SDM comprising (Rowe at Column 1, lines 34-36, which discloses “[t]he current learning functions are designed to replicate repetitive tasks to alleviate the need for an operator to perform the same task several times.” Further, in Column 7, lines 51-54, which discloses “learning systems require a period of experimentation or "practice" in order to explore areas of the environment which ultimately leads to a more efficient operation.”):
extracting, using the first planning core, features based at least on the environmental observation data (Rowe at Column 3, lines 29-34, which discloses “initial conditions 31 may include any required information regarding the environment that is required to accomplish the task, such as the shape and location of the terrain excavation site, the dump truck height and location in which to load the excavated material, or the initial starting configuration of the machine itself.”)

Shi in the same field of endeavor discloses planning network for an excavation using fuzzy logic and neural networks. 
 Shi discloses generating, using the sub-task decoder, a predicated sub-task based at least on the features extracted from the environmental observation data (Shi in Section 3 (Page 959) discloses that “neural networks (NNs) are used here to implement decision making ,,, for determining the next states”  Further, the inputs of the NNs are defined to be at least “force/torque information”.)
Shi discloses generating, using the first termination decoder, a first predicated termination status indicating whether the task is completed based at least on the features extracted from the environmental observation data (Shi at Page 960, first column, “determine whether to interrupt the current behavior.”)
Shi discloses  generating, using the primitive decoder, a predicated primitive based at least on the features extracted from the local environmental observation data  (Shi  at section 2 (Page 958) discloses  taking an  “ excavation goal … [which is decomposed into a set of tasks”. Further, Shi in Section 3 (Page 959) discloses that “neural networks (NNs) are used here to implement decision making  ,,, for determining the next states” Further, the inputs of the NNs are defined to be at least “force/torque information”.);
generating, using the second termination decoder, a second predicated termination status indicating whether the sub-task is completed (Shi at Page 960, first column, “determine whether to interrupt the current behavior.”);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the learning algorithm of Rowe, applied to earthmoving machinery, to include the neural networks of Shi for performing task simplification, determining the next state (sub-task), and for determining when to terminate the learning algorithm, since reducing the task to constituent components leads to manageable solutions for achieving the overall task. Those in the art would be motivated to combine the task simplification of Shi with the learning algorithm of Rowe because such a combination would autonomously monitor the work progress and modify the programming over a wide range of digging and loading applications. Rowe at Column 2, Lines 31-33.
Both Rowe and Shi do not explicitly discloses the generating of a predicated specification from observation data as recited in the training of a sub-task determining model (SDM) and in the training a primitive determining model (PDM).
Xu in the same field of endeavor discloses a neural task programming (NTP) method where environment data of a task such as frames of video are decomposed into finer sub-task specifications.
Xu discloses generating, using the first specification decoder, a predicated specification corresponding to the predicated sub-task based at least on the features extracted from the environmental observation data (Xu at Page 3, Column 2, discloses that “NTP uses a task-agnostic core network to decide which 
Xu discloses generating, using the second specification decoder, a predicated specification corresponding to the predicated primitive based at least on the features extracted from the local environmental observation data (Xu at Page 3, Column 2, discloses that “NTP uses a task-agnostic core network to decide which sub-program to run next and adaptively feeds a subset of the task specification to the next program. Intuitively, NTP recursively decomposes a task specification and solves a hierarchical task by divide and-conquer.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the learning algorithm of Rowe and Shi, applied to earthmoving machinery, to include the predicated specification generation of Xu, since decomposition of long task specification into increasingly fine-grained pieces is crucial to good generalization. Those in the art would have been motivated to use the predicative specification generator of Xu in the learning algorithm of Rowe as modified by Shi because neural task programing as taught by Xu is well suited for tasks with variable topologies such as found in earthmoving applications. 
 training the SDM using a first loss function based on the first recorded sequence of input-output pairs, and the predicated sub-task, the predicated specification and the first predicated termination signal status (Rowe at Column 7, Lines 31-36, which discloses “[d]uring cross validation, one or several data points 
 training a primitive determining model (PDM) using a primitive training dataset comprising a second recorded sequence of input-output pairs, wherein each input-output pair has an input comprising local environmental observation data and a recorded output (Rowe at Column 3, Lines 12-18, which discloses “an earthmoving environment, for example, the perception system 33 may perform functions such as recognizing loading receptacles and determining their location and orientation 23, determining the desired area to be excavated 24, determining the desired area to unload the excavated material 26, and detecting obstacles 28.”), the PDM comprises a second planning core, a primitive decoder, a second specification decoder, and a second termination decoder, the training of the PDM (Rowe at Column 1, lines 34-36, which discloses “[t]he current learning functions are designed to replicate repetitive tasks to alleviate the need for an operator to perform the same task several times.” Further, in Column 7, lines 51-54, which discloses “learning systems require a period of experimentation or "practice" in order to explore areas of the environment which ultimately leads to a more efficient operation.”) comprising:
 extracting, using the second planning core, features based at least on the local environmental observation data (Rowe at Column 3, Lines 62-65, which discloses “environmental information and the desired results are available from the 
training the PDM using a second loss function based on the recorded sequence of input-output pairs, and the predicated primitive, the second predicated specification and the second predicated termination status (Rowe at Column 7, Lines 31-36, which discloses “[d]uring cross validation, one or several data points are removed from the existing data base, and the "sub-data base" is queried with these extracted points. The error between the predicted answer and the actual answer is computed. In this way, the kernel width, K, that gives the lowest cross validation error can be selected.”); and
generating a trained TPN by combining the trained SDM as a first stage of the TPN and the trained PDM as a second stage of the TPN (Rowe discloses at Column 3, Lines 66-67, and Column 4, Lines 1-2, which discloses “optimization routine 38 of the learning algorithm 30 generates a suggested action for the excavator using the initial conditions 31, the desired results, and experience from past actions and results.”).  
As per claim 2, Rowe, Shi, and Xu disclose a computer-implemented method wherein the TPN further comprises: a path determining module coupled to the SDM, in responsive to a sub-task output from the SDM being a motion sub-task, the path determining module determines a trajectory for executing the motion sub-task (Rowe discloses at Column 2, Lines 15-17, “parameters of a motion, Such as for a hydraulic excavator, are computed using inverse kinematics, joint Velocity information, and various heuristics.”).  
wherein the features extracted from the environmental observation data are latent space representations (Xu at Page 7, reference to Fig 7, discloses “uses an object detector on images which is subsequently used as state in NTP. NTP (E2E) is an end-to-end model trained completely on images with no low-level state information.”).  
As per claim 4, Rowe, Shi, and Xu disclose a computer-implemented method. Xu discloses that the first planning core and the second planning core are the same shared by the TDM and the SDM (Xu at Page 2 discloses that the “NTP model predicts the sub-level program to run, the subsequence of the task specification that the sub-level program should take as input, and if the current program should stop.”)  
As per claim 5, Rowe, Shi, and Xu disclose a computer-implemented method, wherein the first loss is a weighted sum of errors between the predicated sub-task, the first predicted specification, the first predicted termination status and corresponding recorded sub-task, recorded specification, recorded termination status in the first recorded sequence of input-output pairs (Rowe discloses at Column 4, lines 5-7, "predicted outcome is then used to compute a cost for that candidate action which relates how closely the predicted outcome is to the desired outcome."  Further, Rowe discloses at Lines 11-15 that “learning model is locally weighted regression. In locally weighted regression, points in a data base are assigned a weight which is proportional to the distance of the points from the candidate action. “).  
wherein the second loss is a weighted sum of errors between the predicated primitive, the second predicted specification, the second predicted termination status and corresponding recorded sub-task, recorded specification, recorded termination status in the second recorded sequence of input-output pairs (Xu at Page 5, Column 1, discloses the use cross-entropy loss at every temporal location of the task specification to supervise the scoping labels. We also adopted the idea of adaptive curriculum from NPI [24], where the frequency of each minibatch being fetched is proportional to the model’s prediction error with respect to the corresponding program.").  
As per claim 7, Rowe, Shi, and Xu disclose a computer-implemented method, wherein the local environmental observation data is chopped from the environmental observation data (Rowe discloses at Column 3, Lines 6-10, that “information provided by the sensor systems 20 is processed by one or more Software modules in a perception System 33 that are designed to extract a particular piece of information about the environment or provide a desired result for the machine's actions.").  
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al., "Experimental Robotic Excavation with Fuzzy Logic and Neural Networks" ("Shi") in view Rowe (US-6076030-A) (“Rowe”). 
As per claim 8, Shi discloses a computer-implemented method for performing using a task planning network (TPN) (Figure 1 and Abstract) comprising: 
given at least a task description (Shi at Page 958, Section 2, “an excavation goal is decomposed into several tasks, whereas a task is accomplished by executing appropriate excavation behaviors”) and an environmental observation (Shi at section 3, Para 1, “sensory data related to site characteristics”.), outputting, using a sub-task determining model (SDM), a sub-task (Shi at Section 2 which discloses “simple excavation”, goal “as defined by the FSM in Fig. 2”.), a specification associated with the sub-task ( Shi  at Section 2 “Task 5 is to dig a ditch”.), and a task termination status indicating whether the task is completed ( Shi at Section 3, “determine the completion of task 1”.);
 until the task termination status indicates the task is completed, iterating steps (Shi at Section 3, “The completion status of the current excavation task or goal, or the need to stop the present behavior”.) comprising: 
in response to the subtask as a motion subtask (Shi at Section 2, which discloses that Task 1 includes digging “along the path”.), 
Shi, however, fails to explicitly disclose generating a trajectory to a target point in a global frame and return to the SDM.
Rowe in the same field of endeavor discloses a learning system for optimizing an autonomous earthmoving machinery. In Particular, Rowe discloses invoking a sub-task planning module to generate a trajectory to a target point in a global frame and return to the SDM upon the target point is reached (Rowe at Column 4, Lines 58-64, which discloses "output variables recorded for each work cycle include the time (t) to complete the dumping motion, which begins immediately after digging is finished and ends when the excavator has dumped the dirt and has Swung back to the 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the neural networks of Shi to include the learning algorithm with trajectory to a target point of Rowe, since motion of an excavator is part of the planning to achieve the overall task. Those in the art would be motivated to combine the task simplification of Shi with the learning algorithm of Rowe because such a combination would autonomously monitor the work progress and modify the programming over a wide range of digging and loading applications. Rowe at Column 2, Lines 31-33.
 in response to the subtask as a local execution sub-task (Shi at Section 2 discloses “Task 3 is to dig under and remove large rock particle.”), producing, using a primitive determining model (PDM), one or more task primitives (Shi at Fig 1 “behaviors”) based at least on the local execution sub-task and a local environmental observation (Shi at Section 2 discloses “each excavation task is accomplished with a sequence of excavations behaviors. Sensory feedback is then used to select alternative behavior sequences for task completion”.);
 executing the one or more task primitives and updating the local environmental observation and the environmental observation (Shi at section 2 discloses “sensory feedback”; a selected behavior “remains active until the current excavation situation has changed significantly”.);
returning to the SDM upon completing the local execution sub-task (Shi at Fig. 1 and Section 2, as noted above,  a behavior once selected remains in effect until an interruption is issued.).  
As per claim 9, Shi and Rowe disclose a computer-implemented method wherein the SDM and the PDM are pre- trained (Rowe at Column 7, Lines 31-36, which discloses “[d]uring cross validation, one or several data points are removed from the existing data base, and the "sub-data base" is queried with these extracted points. The error between the predicted answer and the actual answer is computed. In this way, the kernel width, K that gives the lowest cross validation error can be selected.”).  

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shi and Rowe as applied to claim 8 above, and further in view of Xu et al., "Neural Task Programming: Learning to Generalize Across Hierarchical Tasks" ("Xu").
As per claim 10, Shi and Rowe disclose a computer-implemented method wherein the SDM comprises a first planning core extracting features, given the task, from the environmental observation (Rowe at Figure 1, item 305, and Colum 9, lines 9-12, which discloses “scripts can be applied to many different types of complex motion control in robotic systems where complex tasks can be broken down into a series of simple steps.”);
 a sub-task decoder coupled to the first planning core, the sub-task decoder generates the sub-task based at least on the features extracted from the environmental observation data (Shi in Section 3 (Page 959) discloses that “neural networks (NNs) are used here to implement decision making ,,, for determining the 
Both Shi and Rowe do not explicitly discloses the generating of a predicated specification from observation data as recited in the training of a sub-task determining model (SDM).
Xu in the same field of endeavor discloses a neural task programming (NTP) method where environment data of a task such as frames of video are decomposed into finer sub-task specifications.
Xu discloses a first specification decoder coupled to the first planning core, the first specification decoder generates a specification corresponding to the sub-task based at least on the features extracted from the environmental observation (Xu at Page 3, Column 2, discloses that “NTP uses a task-agnostic core network to decide which sub-program to run next and adaptively feeds a subset of the task specification to the next program. Intuitively, NTP recursively decomposes a task specification and solves a hierarchical task by divide and-conquer.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the learning algorithm of Shi and Rowe, applied to earthmoving machinery, to include the predicated specification generation of Xu, since decomposition of long task specification into increasingly fine-grained pieces is crucial to good generalization. Those in the art would have been motivated to use the predicative specification generator of Xu in the learning algorithm of Rowe as modified by Shi because neural task programing as taught by 
a first termination decoder coupled to the first planning core, the first termination decoder generates the task termination status indicating whether the task is completed (Shi at Page 960, first column, “determine whether to interrupt the current behavior.”).  
As per claim 11, Shi, Rowe, and Xu disclose a computer-implemented method wherein the sub-task decoder generates the sub-task based at least on the features extracted from the environmental observation data (Xu Fig 2) comprising : stacking past sequence of motion direction as a vector with the features extracted from the environmental observation to form a concatenated vector (Xu at Section IV, Neural Task Programing, discloses that “Task Specification Encoder transforms a task specification [] into a vector space.”); and feeding the concatenated vector to one or more full-connected connected layers in the sub-task decoder to generate the sub-task (Xu at Page 4, Column 2, discloses that each input element is embedded into a vector space and that "all convolutional kernels [] are concatenated with the program embedding ... into a single vector").  
As per claim 12, Shi, Rowe, and Xu disclose a computer-implemented method wherein the PDM comprises a second planning core extracting, given the sub-task output from the SDM, features using an input comprising at least the local environmental observation (Rowe at Column 3, Lines 12-18, which discloses “an earthmoving environment, for example, the perception system 33 may perform 
   a primitive decoder coupled to the second planning core, the primitive decoder generates the primitive based at least on the features extracted from the local environmental observation (Shi  at section 2 (Page 958) discloses  taking an  “ excavation goal … [which is decomposed into a set of tasks”. Further, Shi in Section 3 (Page 959) discloses that “neural networks (NNs) are used here to implement decision making ,,, for determining the next states”.  Further, the inputs of the NNs are defined to be at least “force/torque information”.);
 a second specification decoder coupled to the second planning core, the first second specification decoder generates a specification corresponding to the primitive based at least on the features extracted from the local environmental observation (Xu at Page 3, Column 2, discloses that “NTP uses a task-agnostic core network to decide which sub-program to run next and adaptively feeds a subset of the task specification to the next program. Intuitively, NTP recursively decomposes a task specification and solves a hierarchical task by divide and-conquer.”); and
 a second termination decoder coupled to the second planning core, the second termination decoder generates a sub-task termination status indicating whether the sub-task is completed (Shi at Page 960, first column, “determine whether to interrupt the current behavior.”).  
As per claim 13, Shi, Rowe, and Xu disclose a computer-implemented method wherein the input to the second planning core further comprises specification associated with last primitive (Xu at Page 4, Column 1, discloses that NTP can interpret task specifications and use “APIs as the primitive actions to scale up neural programs for complex tasks.”).
As per claim 14, Shi, Rowe, and Xu disclose a computer-implemented method wherein the first planning core and the second planning core are the same shared by the TDM and the SDM (Xu at Page 2 discloses that the “NTP model predicts the sub-level program to run, the subsequence of the task specification that the sub-level program should take as input, and if the current program should stop.”)  .  
As per claim 15, Shi, Rowe, and Xu disclose a computer-implemented method wherein the local environmental observation data is chopped from the environmental observation data (Rowe discloses at Column 3, Lines 6-10, that “information provided by the sensor systems 20 is processed by one or more Software modules in a perception System 33 that are designed to extract a particular piece of information about the environment or provide a desired result for the machine's actions.").    
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe (US-6076030-A) (“Rowe”) in view Shi et al., " "Experimental Robotic Excavation with Fuzzy Logic and Neural Networks" ("Shi"), further in view of Xu et al., "Neural Task Programming: Learning to Generalize Across Hierarchical Tasks" ("Xu").
As per claim 16, Rowe discloses a computer-implemented method for performing task planning using a task planning network (TPN) (Figure 1) comprising: 
inputting environmental observation data and a task into a trained TPN (Rowe at Figure 1, “environmental state” 35 data is fed to a trained  “learning algorithm” 30), the trained TPN comprising: a sub-task determining model (SDM) (Rowe at Figure 1, item 305, and Colum 9, lines 9-12, which discloses “scripts can be applied to many different types of complex motion control in robotic systems where complex tasks can be broken down into a series of simple steps.”) comprising:   a first planning core extracting, given the task, features from the environmental observation (Rowe at Column 1, lines 34-36, which discloses “[t]he current learning functions are designed to replicate repetitive tasks to alleviate the need for an operator to perform the same task several times.” Further, in Column 7, lines 51-54, which discloses “learning systems require a period of experimentation or "practice" in order to explore areas of the environment which ultimately leads to a more efficient operation.”) ;
Rowe does not explicitly disclose generating a predicated sub-task, and a predicated termination status as recited in the training of a sub-task determining model (SDM) and in the training a primitive determining model (PDM). 
Shi in the same field of endeavor discloses planning network for an excavation using fuzzy logic and neural networks. 
 Shi discloses a sub-task decoder coupled to the first planning core, the sub-task decoder generates the sub-task based at least on the features extracted from the environmental observation data (Shi in Section 3 (Page 959) discloses that “neural networks (NNs) are used here to implement decision making ,,, for 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the learning algorithm of Rowe, applied to earthmoving machinery, to include the neural networks of Shi for performing task simplification, determining the next state (sub-task), and for determining when to terminate the learning algorithm, since reducing the task to constituent components leads to manageable solutions for achieving the overall task. Those in the art would be motivated to combine the task simplification of Shi with the learning algorithm of Rowe because such a combination would autonomously monitor the work progress and modify the programming over a wide range of digging and loading applications. Rowe at Column 2, Lines 31-33.
Both Rowe and Shi do not explicitly discloses the generating of a predicated specification from observation data as recited in the training of a sub-task determining model (SDM) and in the training a primitive determining model (PDM).
Xu in the same field of endeavor discloses a neural task programming (NTP) method where environment data of a task such as frames of video are decomposed into finer sub-task specifications.
Xu discloses a first specification decoder coupled to the first planning core, the first specification decoder generates a specification corresponding to the sub-task based at least on the features extracted from the environmental observation (Xu at Page 3, Column 2, discloses that “NTP uses a task-agnostic core network to decide which sub-program to run next and adaptively feeds a subset of the task 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the learning algorithm of Rowe and Shi, applied to earthmoving machinery, to include the predicated specification generation of Xu, since decomposition of long task specification into increasingly fine-grained pieces is crucial to good generalization. Those in the art would have been motivated to use the predicative specification generator of Xu in the learning algorithm of Rowe as modified by Shi because neural task programing as taught by Xu is well suited for tasks with variable topologies such as found in earthmoving applications. 
Shi discloses a first termination decoder coupled to the first planning core, the first termination decoder generates the task termination status indicating whether the task is completed based at least on the environmental observation (Shi at Page 960, first column, “determine whether to interrupt the current behavior.”);
 a primitive determining model (PDM) comprising: a second planning core extracting features, in response to the sub-task output from the SDM being a local execution sub-task, using an input comprising at least a local environmental observation associated with the sub-task (Rowe at Column 3, Lines 12-18, which discloses “an earthmoving environment, for example, the perception system 33 may perform functions such as recognizing loading receptacles and determining their location and orientation 23, determining the desired area to be 
 Shi discloses a primitive decoder coupled to the second planning core, the primitive decoder generates one or more primitives based at least on the features extracted from the local environmental observation (Shi  at section 2 (Page 958) discloses  taking an  “ excavation goal … [which is decomposed into a set of tasks”. Further, Shi in Section 3 (Page 959) discloses that “neural networks (NNs) are used here to implement decision making ,,, for determining the next states”. Further, the inputs of the NNs are defined to be at least “force/torque information”.);
Xu discloses a second specification decoder coupled to the second planning core, the first second specification decoder generates a specification corresponding to the primitive based at least on the features extracted from the local environmental observation (Xu at Page 3, Column 2, discloses that “NTP uses a task-agnostic core network to decide which sub-program to run next and adaptively feeds a subset of the task specification to the next program. Intuitively, NTP recursively decomposes a task specification and solves a hierarchical task by divide and-conquer.”); and
a second termination decoder coupled to the second planning core, the second termination decoder generates a sub-task termination status indicating whether the sub-task is completed (Shi at Page 960, first column, “determine whether to interrupt the current behavior.”) ;
 updating the local environmental observation and the environmental observation when the one or more primitives are executed (Shi at section 2 
 terminating the task planning by the SDM when the task termination status indicating that the task is completed (Shi at Fig. 1 and Section 2, as noted above,  a behavior once selected remains in effect until an interruption is issued.)..  
As per claim 17, Rowe, Shi, and Xu disclose a  computer-implemented method wherein the input to the second planning core further comprises specification associated with last primitive (Xu at Page 4, Column 1, discloses that NTP can interpret task specifications and use “APIs as the primitive actions to scale up neural programs for complex tasks.”).  
As per claim 18, Rowe, Shi, and Xu disclose a computer-implemented method wherein the local environmental observation data is chopped from the environmental observation data (Rowe discloses at Column 3, Lines 6-10, that “information provided by the sensor systems 20 is processed by one or more Software modules in a perception System 33 that are designed to extract a particular piece of information about the environment or provide a desired result for the machine's actions.").
As per claim 19, Rowe, Shi, and Xu disclose a computer-implemented method further comprising: 
stacking past sequence of motion direction as a vector with the features extracted from the environmental observation to form a concatenated vector (Xu at Section IV, Neural Task Programing, discloses that “Task Specification Encoder transforms a task specification [] into a vector space.”); and
feeding the concatenated vector to one or more full-connected connected layers in the sub-task decoder to generate the sub-task (Xu at Page 4, Column 2, discloses that each input element is embedded into a vector space and that "all convolutional kernels [] are concatenated with the program embedding ... into a single vector").  
As per claim 20, Rowe, Shi, and Xu disclose a  computer-implemented method wherein the input to the second planning core further comprises specification associated with last primitive (Xu at Page 4, Column 1, discloses that NTP can interpret task specifications and use “APIs as the primitive actions to scale up neural programs for complex tasks.”).  
                                         Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS BERNARDO RAMIREZ whose telephone number is (571)272-8920.  The examiner can normally be reached on 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G. Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ELLIS B. RAMIREZ/Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661